Citation Nr: 0921486	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-44 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral leg disability.  

2.  Entitlement to service connection for neuropathy of the 
left upper extremity, to include as secondary to service-
connected diabetes mellitus and/or service-connected 
residuals of a shell fragment wound of the back.  

3.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.     

4.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the back, to include a scar, 
currently rated as 10 percent disabling.    

5.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the buttocks, to include a scar, 
currently rated as noncompensable.   



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Sioux Falls, South Dakota.                  

In a June 2007 decision, the Board remanded this case for 
additional development.  With respect to the new and material 
and increased rating claims, the purposes of this remand have 
been met and the case is ready for appellate consideration.  

The issue of entitlement to service connection for neuropathy 
of the left upper extremity, to include as secondary to 
service-connected diabetes mellitus and/or service-connected 
residuals of a shell fragment wound of the back, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.







FINDINGS OF FACT

1.  By a May 1985 rating action, the RO denied the Veteran's 
claim of entitlement to service connection for a leg 
disability [the Veteran did not specify right leg or left 
leg]; the Veteran was provided notice of the decision and his 
appellate rights, but did not file a notice of disagreement.  

2.  In August 2003, the Veteran filed an application to 
reopen his claim for service connection for a bilateral leg 
disability.   

3.  The evidence received since the unappealed May 1985 
decision, when considered by itself, or in the context of the 
entire record, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a bilateral leg disability, and it does not raise a 
reasonable possibility of substantiating the claim.

4.  The Veteran's service-connected diabetes mellitus 
requires a hypoglycemic agent and restricted diet; it does 
not require insulin or regulation of activities. 

5.  The Veteran's service-connected shell fragment scar of 
the back measures 7 centimeters (cm.) in length and is 0.5 cm 
in width, and is not unstable; there is no underlying muscle 
injury.  

6.  The Veteran's service-connected shell fragment scar of 
the buttocks measures approximately 5 cm. in length and is 
0.5 cm in width; the scar is stable and there is no pain or 
tenderness of the scar on examination; there is no underlying 
muscle injury.     







CONCLUSIONS OF LAW

1.  The May 1985 rating action, in which the RO denied the 
Veteran's claim of entitlement to service connection for a 
leg disability, is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.1103 (2008).   

2.  New and material evidence has not been received to reopen 
a claim for service connection for a bilateral leg 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).       

3.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.119, Diagnostic Code 7913 (2008). 

4.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected residuals of a shell fragment 
wound of the back, to include a scar, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2008).

5.  The criteria for an increased (compensable) rating for 
the Veteran's service-connected residuals of a shell fragment 
wound of the buttocks, to include a scar, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2003, January 2004, July 2007, and February 2008 
letters sent to the Veteran by the RO adequately apprised him 
of the information and evidence needed to substantiate the 
claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

During the pendency of the Veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in September 2003, January 2004, July 2007, and February 2008 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, 
the Veteran received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In addition, the July 2007 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.    

The September 2003, July 2007, and February 2008 notification 
letters also informed the Veteran of the requirement of 
submitting new and material evidence to reopen a previously 
denied claim and defined "new and material" evidence.  The 
February 2008 notification letter specifically included an 
affirmative statement of the evidence, not previously of 
record, needed to reopen his claim.  The RO indicated that 
the previous denial of the Veteran's claim for service 
connection for a leg disability was based on the fact that 
the Veteran's service treatment records were negative for any 
complaints or findings of a leg disability, and there was no 
evidence showing a current leg disability.  According to the 
RO, the evidence he needed to submit had to relate to that 
fact.  Thus, the Board determines that the February 2008 
letter satisfied the Kent requirements by apprising the 
Veteran of both the new and material evidence standard as 
well as the information required to substantiate his 
entitlement to the underlying claim.  Kent, 20 Vet. App. at 
9.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in September 2003 and January 
2004, prior to the appealed from rating decision, along with 
the subsequent notice provided in July 2007 and February 
2008, after the decision that is the subject of this appeal.  
As to any timing deficiency with respect to this notice, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that new and material evidence has not 
been submitted to reopen the claim for service connection a 
bilateral leg disability, and that the preponderance of the 
evidence is against the increased rating claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.          

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

With respect to the Vazquez-Flores requirements, the record 
reflects that the RO has directly advised the Veteran of the 
rating criteria for the evaluation of the service-connected 
disabilities in question.  The Veteran has acknowledged his 
receipt of this information and the allegations he advances 
are reflective of his actual knowledge of the applicable 
rating criteria to include necessitating insulin therapy to 
support his claim for a higher rating for diabetes and 
additional functional impairment due to his shell fragment 
wounds.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  It is also pertinent 
to note that he is being represented by Disabled American 
Veterans and that organization has submitted relevant written 
argument regarding the increased rating claims at issue.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As to any duty to provide a 
medical opinion in regard to the new and material claim, 
according to 38 C.F.R. § 3.159(c)(4)(iii), the duty to 
provide a medical opinion in a claim to reopen a finally 
adjudicated issue, as in this case, applies "only if new and 
material evidence is presented or secured."  38 C.F.R. § 
3.159(c)(4)(C)(iii).  Because the Board has determined that 
the Veteran has not presented new and material evidence to 
reopen the claim for service connection for a bilateral leg 
disability, there is no duty to provide an examination or 
medical opinion.  Id.  

In regard to the Veteran's increased rating claims, he 
received a VA examination in September 2003 which was 
thorough in nature and adequate for the purposes of deciding 
these claims.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no duty to provide another examination or a medical opinion.  
38 C.F.R. §§ 3.326, 3.327 (2008).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  New and Material Claim

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.               

The Veteran's original claim for service connection for a leg 
disability was initially denied by the RO in a May 1985 
rating action.  [The Veteran did not specify whether his 
claim was for his right or left leg.]  At the time of the May 
1985 rating decision, the RO indicated that the Veteran's 
service treatment records were negative for a leg condition, 
and that such alleged disability was not shown by the 
evidence of record.  The Veteran was provided notice of the 
decision and his appellate rights but did not file a notice 
of disagreement.  Therefore, the May 1985 rating decision 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the May 1985 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection for a bilateral leg 
disability should be reopened and re-adjudicated on a de novo 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 
(1996).                    

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The evidence of record at the time of the May 1985 rating 
action consisted of the Veteran's service treatment records.  
The records are negative for any complaints or findings of 
disability of either leg.  In November 1970, the Veteran 
underwent a separation examination.  His lower extremities 
were clinically evaluated as "normal."  

Evidence received subsequent to the unappealed May 1985 
decision consists of private medical records, dated from 
August 1995 to March 2004, and VA Medical Center (VAMC) 
outpatient treatment records, dated from October 1995 to 
November 2008.  The aforementioned private medical records 
and VAMC outpatient treatment records are negative for any 
complaints or findings of a right leg disability, a left leg 
disability, or a disability of both legs.  

In the instant case, the Veteran contends that he suffered a 
leg injury during service.  He has not specified whether the 
injury involved his right leg or his left leg.  The Veteran 
maintains that he currently has a leg disability that is 
related to his claimed in-service leg injury.  In this 
regard, lay statements are to be considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the Veteran possesses medical expertise, 
nor is it contended otherwise.  Therefore, as a layman, the 
Veteran is not qualified to offer a medical opinion regarding 
the etiology of his condition, and his assertions cannot 
serve as a basis to reopen the claim for service connection 
for a bilateral leg disability.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Moreover, his contention that he 
currently has a bilateral leg disability that is related to 
his period of active service is cumulative of his previous 
contention at the time of his prior claim, and therefore, is 
not new and material.  Id.

The Board observes that in regard to the evidence submitted 
subsequent to the May 1985 rating action, the private medical 
records, dated from August 1995 to March 2004, and the VAMC 
outpatient treatment records, dated from October 1995 to 
November 2008, are "new" in that they were not of record at 
the time of the May 1985 rating action.  However, the Board 
concludes that the aforementioned evidence is not 
"material" because it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a bilateral leg disability.  In this case, the 
specified basis for the original disallowance in May 1985 was 
that there was no evidence of record showing that the Veteran 
had a current leg disability.  The aforementioned evidence 
submitted subsequent to the May 1985 rating decision does not 
address or contradict this reasoning.  The evidence has no 
bearing on the issue on appeal in that it does not address 
whether the Veteran currently has a right leg disability, a 
left leg disability, or a disability of both legs.  The 
private medical records, dated from August 1995 to March 
2004, and the VAMC outpatient treatment records, dated from 
October 1995 to November 2008, are negative for any findings 
of a leg disability, right or left.  Thus, the Board finds 
that the aforementioned evidence is not material.

The Board concludes that the evidence added to the record 
since the RO's May 1985 decision, either by itself or in the 
context of all the evidence, both old and new, is not 
competent evidence suggesting that the Veteran has a 
bilateral leg disability, that is related to his period of 
service.  The additional evidence in question is not new and 
material evidence, within the meaning of the cited legal 
authority, sufficient to reopen the Veteran's claim for 
service connection for a bilateral leg disability.   


III.  Increased Rating Claims

A.  Laws and Regulations

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus. 
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms what would warrant 
different ratings."  Hart, supra, at 509.

B.  Diabetes Mellitus

Factual Background

The Veteran had active military service from December 1968 to 
November 1970, including service in the Republic of Vietnam 
from December 1969 to November 1970.      

In March 2001, the Veteran filed a claim of entitlement to 
service connection for diabetes mellitus, as a residual of 
Agent Orange exposure.  In support of his claim, he submitted 
VAMC outpatient treatment records which show that in November 
1999, it was noted that the Veteran was a noninsulin 
dependent diabetic.  

A VA examination was conducted in June 2001.  At that time, 
the Veteran stated that he was diagnosed with diabetes 
mellitus in 1995.  He indicated that he was placed on a 
restricted diet and oral medication.  According to the 
Veteran, he was still taking oral agents.  The Veteran noted 
that he experienced low blood sugars every few months when he 
would get a "shakey feeling" and had to eat something.  He 
had not been hospitalized because of any ketoacidosis or 
hypoglycemia.  The Veteran saw his diabetic care provider 
every three months.  He reported that he did not believe that 
his diabetes had restricted his activities.  According to the 
Veteran, he developed blurred vision if his blood sugars were 
too high.  He denied any diabetic retinopathy.  Following the 
physical examination and a review of the Veteran's claims 
file, the examiner diagnosed the Veteran with diabetes 
mellitus, type II.  The examiner stated that the Veteran had 
fatigue and occasional diarrhea which were likely 
complications of the diabetes or the treatment for it.  No 
other complications were identified.  Although the Veteran 
described blurred vision if he had high blood sugars, the 
examiner noted that that was not an ongoing problem and that 
the Veteran did not have any diabetic retinopathy.       

By a July 2001 rating action, the RO granted the Veteran's 
claim for service connection for diabetes mellitus, as a 
residual of Agent Orange exposure.  At that time, the RO 
assigned a 20 percent disability rating under Diagnostic Code 
7913, effective from July 9, 2001, the effective date for 
liberalizing legislation allowing for the award of service 
connection for diabetes mellitus on a presumptive basis for 
Vietnam veterans.

In a February 2002 rating action, the RO changed the 
effective date for the grant of service connection for 
diabetes mellitus from July 9, 2001 to March 26, 2001, the 
date the Veteran filed his initial claim for service 
connection for diabetes mellitus.   

In August 2003, the Veteran requested that his service-
connected diabetes mellitus be reevaluated for a higher 
rating.  

A VA examination was conducted in September 2003.  At that 
time, the Veteran stated that he was taking oral agents for 
his diabetes mellitus.  He was also on medication for his 
blood pressure and cholesterol.  According to the Veteran, he 
saw his diabetic care provider every three months.  He denied 
any problems with hypoglycemia and the examiner reported that 
there was no history of ketoacidosis or hospitalizations for 
diabetes.  The Veteran indicated that he followed a diabetic 
diet, but he did not have a particular calorie count that he 
was restricted to.  He noted that he had gained 10 pounds in 
recent months and was therefore starting to exercise again.  
The examiner stated that the Veteran did not have any visual 
complaints and he did not have diabetic retinopathy.  There 
was no history of myocardial infarction or cerebrovascular 
accident.  Neurologically, he had good sensation in his feet.  
He reported some diarrhea from his medication, but he denied 
any bowel or bladder incontinence, or any urinary complaints.  
The Veteran denied impotence or erectile dysfunction, and he 
stated that his energy was decreased at the end of the day.  
According to the Veteran, he was between jobs and was not 
currently working.  Following the physical examination, the 
examiner diagnosed the Veteran with diabetes mellitus, type 
II.  According to the examiner, the Veteran did not have any 
complications from his diabetes.  He noted that the Veteran 
had diarrhea, which was a side effect of the medication used 
to treat his diabetes.     

In May 2004, the RO received private medical treatment 
records, dated from August 19985 to March 2004.  The records 
show intermittent treatment for the Veteran's service-
connected diabetes mellitus.  

Analysis

The Veteran is rated as 20 percent disabled for his service-
connected diabetes mellitus.  Diabetes mellitus is evaluated 
under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  Under 
this regulation, a 20 percent rating is warranted for 
diabetes requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet; and a 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet and regulation of activities (emphasis 
added); a 60 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately; and a maximum 100 percent rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(defined as avoidance of strenuous occupational and 
recreational activities) (emphasis added.) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

According to Note (1), following Diagnostic Code 7913, 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

The Veteran contends, in essence, that his diabetes is more 
disabling than currently evaluated.  He asserts that his 
diabetes results in decreased energy.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu, 2 Vet. App. 
at 492.  

It is undisputed that the Veteran takes oral medication for 
his diabetes and that he is on a restricted diet.  However, 
these two factors are consistent with the current 20 percent 
rating.  None of the available evidence in any way suggests 
that the Veteran has ever required insulin for control of his 
diabetes.  It is also pertinent to note that the 
preponderance of the evidence is against a finding that 
treatment for his diabetes includes regulation of activities, 
which is defined as avoidance of strenuous occupational and 
recreational activities.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7913.  Nor does the evidence establish that he manifests 
compensable complications of diabetes.  Indeed, when the 
Veteran was examined for VA purposes in September 2003, the 
examiner specifically noted that the Veteran had never taken 
insulin and that no complications of diabetes could be 
identified.  Likewise, the Veteran has not had episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or twice monthly visits to a diabetic care 
provider.  

The criteria for higher ratings to 40, 60, and 100 percent 
all include the requirement of insulin therapy.  In the 
absence of any evidence which indicates the Veteran's 
diabetes is treated with insulin, the Board finds that the 
preponderance of the evidence is against his claim for an 
evaluation in excess of 20 percent.  The Board has considered 
the doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).      

C.  Residuals of a Shell Fragment Wound of the Back, to 
Include a Scar, and Residuals of a Shell Fragment Wound of 
the Buttocks, to Include a Scar

Factual Background

In a private medical statement from P.M., M.D., dated in May 
1985, Dr. M. stated that the Veteran was reportedly involved 
in a grenade explosion during service and parts were embedded 
in his back.  He underwent a procedure in 1970 on his lumbar 
spine.  According to the Veteran, following the injury, he 
developed chronic low back pain.  The physical examination 
showed that the Veteran's back had a full range of motion 
with some pain on hyperextension.  There was a well-healed 
surgical scar over the upper lumbar spine.  Neurological 
evaluation showed that the Veteran had normal deep tendon 
reflexes (DTR's) and sensation in his lower extremities.  The 
assessment was low back pain, status post traumatic injury.  

In a May 1985 rating action, the RO noted that the Veteran's 
service treatment records showed that in July 1970, the 
Veteran suffered shell fragment wounds of the back and 
buttocks.  In September 1970, sutures were removed, and later 
that month, the Veteran reinjured his back jumping off a 
truck.  The only physical finding was paraspinal tenderness 
just to the right of the scar.  X-rays were negative.  The 
Veteran was given medication to relieve his back pain.  The 
Veteran's scar was well-healed.  In light of the above, the 
RO granted service connection for the residuals of a shell 
fragment wound of the back, to include a scar, and assigned a 
noncompensable disability rating under Diagnostic Code 7805, 
effective from April 2, 1985.  The RO also granted service 
connection for the residuals of a shell fragment wound of the 
buttocks, to include a scar, and assigned a noncompensable 
disability rating under Diagnostic Code 7805, effective from 
April 2, 1985.     

A VA examination was conducted in April 1986.  At that time, 
the Veteran stated that he still had pieces of metal in his 
back.  He indicated that he developed backaches after heavy 
lifting, stooping, and stretching.  The physical examination 
showed that the Veteran had a midline spine scar at T11-12 
and L1-2-3 which was well-healed and measured 1 x 7 cm.  The 
Veteran also had a scar along the left inferior glutal fold 
which measured 5.5 cm and was approximately 0.5 cm in width.  
The examiner noted that the scar was barely noticeable.  
Physical examination of the Veteran's back showed that he had 
tenderness to percussion and palpation with mild muscle spasm 
in the T11-12 to L1-2-3 area, close to where the shell 
fragments were located.  An x-ray of the Veteran's 
lumbosacral spine showed that a small metallic fragment was 
"running" over the soft tissues dorsal to the 2nd lumbar 
vertebra.  Examination of the lumbosacral spine revealed 
minimal hypertrophic changes.  Disk spaces were maintained.  
There was no evidence of fracture or dislocation.  
Examination of the sacroiliac joints revealed no abnormality.  
An x-ray of the Veteran's left buttock showed that there was 
a small metallic fragment embedded in the soft tissues.  The 
metallic fragment appeared to be located just below the 
gluteal crease.  Following the physical examination and a 
review of the x-ray, the examiner diagnosed the Veteran with 
metallic shell fragments in the back at the L2 level and left 
gluteal fold and healed scars in those areas, and minimal 
degenerative joint disease of the entire spine.      

In a May 1986 rating action, the RO increased the disability 
rating for the Veteran's service-connected residuals of a 
shell fragment wound of the back, to include scar, from 
noncompensable to 10 percent disabling under Diagnostic Code 
7804, effective from April 2, 1985.  The RO noted that the 10 
percent evaluation was based upon a painful scar, given that 
palpitation of the back was painful near the shell fragment 
wound scar in the April 1986 VA examination.  The RO also 
denied service connection for arthritis of the Veteran's 
spine since there was no basis for associating that process 
with the Veteran's service-connected shell fragment wound 
scar.     

A VA examination was conducted in April 1988.  At that time, 
the examiner stated that the Veteran had a midline lumbar 
scar that was well-healed, soft, and smooth, and measured 7 
cm x 1 cm.  The scar in no way caused disability.  

In August 2003, the Veteran requested that his service- 
connected shell fragment wounds of the back and buttocks, be 
reevaluated for higher ratings.

In September 2003, the Veteran underwent a VA examination.  
At that time, he stated that his scars did not bother him.  
The physical examination showed that the Veteran had a scar 
over the spine at the thoracolumbar junction from shrapnel 
wounds that measured 7 cm long and 0.5 cm wide.  He also had 
a scar on the left upper posterior thigh measuring 5 cm long 
and 0.5 cm wide.  There was no pain or tenderness of either 
scar on examination.  There was no adherence to underlying 
tissue.  Skin texture was normal.  The scar was stable and 
there was no elevation or depression of the scar.  The scar 
was superficial and there was no underlying soft tissue loss 
or damage.  There was no inflammation, edema, or keloid 
formation.  The borders of the scar showed some very minimal 
hyperpigmentation along the length of the scar, but that was 
very minimal.  There was no induration or inflexibility of 
skin in the area of the scar.  No limitation of motion or 
function was noted by either scar.  The Veteran had excellent 
flexion of the back.  The diagnosis was scars, left posterior 
thigh and back, as described above.        

Analysis

The Veteran's service-connected residuals of a shell fragment 
wound of the back, to include a scar, has been assigned a 10 
percent disability rating under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  In addition, the Veteran's 
service-connected residuals of a shell fragment wound of the 
buttocks, to include a scar, has been assigned a 
noncompensable disability rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  These diagnostic codes are under the 
schedule of ratings for the skin.  In this regard, the Board 
notes that by regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluating the skin.  Under the current criteria that are 
applicable in this case, scars, other than head, face, or 
neck scars that are deep or cause limited motion are rated 
under Diagnostic Code 7801.  Where there is evidence of such 
a scar area or areas exceeding 6 square inches (39 sq. cm.), 
a 10 percent evaluation will be assigned.  A 20 percent 
evaluation is warranted where there is evidence of a scar 
area or areas exceeding 12 square inches (77 sq. cm.).  A 30 
percent evaluation is warranted where there is evidence of a 
scar area or areas exceeding 72 square inches (465 sq. cm.).  
A 40 percent evaluation for area or areas exceeding 144 
square inches (929 sq. cm.) is assignable.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2008).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 (2008).  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1) (2008).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note (2) (2008).

Superficial scars (not associated with underlying soft tissue 
damage) other than on the head, face, or neck, that do not 
cause limited motion may be assigned a 10 percent rating for 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Under the criteria for Diagnostic Code 7803, superficial, 
unstable scars warrant a 10 percent evaluation.  An unstable 
scar is one where, for any reason, there is frequent loss of 
skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).

Under the criteria for Diagnostic Code 7804, superficial 
scars, painful on examination, warrant a 10 percent 
disability rating.  A superficial scar is not one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).

Under the criteria for Diagnostic Code 7805, scars may be 
rated on the limitation of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2008).

In the instant case, the Veteran maintains that his shell 
fragment wound scars of the back and buttocks are more 
disabling than currently evaluated.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu, 2 Vet. App. 
at 492.


Shell Fragment Wound of the Back, to Include a Scar

In regard to the Veteran's shell fragment scar of the back, 
the Board notes at the outset that a review of all of the 
relevant service and post-service medical evidence fails to 
show that the shell fragment injury involved any underlying 
muscle in the back.  Hence, the criteria for rating muscle 
injuries found in 38 C.F.R. §§ 4.56 and 4.73 are not 
applicable.  The RO has assigned the maximum 10 percent 
evaluation for the aforementioned service-connected scar 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  This is 
the highest rating available for the Veteran's scar under 
that diagnostic code.  Thus, given the disability evaluation 
assigned the Veteran's service-connected scar, an increased 
rating under Diagnostic Code 7804 cannot be awarded because 
the maximum award possible under the criteria for that code 
is currently assigned.

The Board has also considered rating the Veteran's service-
connected shell fragment wound scar of the back under other 
potentially appropriate diagnostic codes.  In this regard, 
the Board finds that there is no evidence that the Veteran's 
service-connected scar of the back is an unstable scar.  
Consequently, a rating under the criteria for Diagnostic Code 
7803 is not warranted.  In addition, a rating is not 
warranted under Diagnostic Code 7802 because there is no 
indication that the Veteran's scar is of an area or areas of 
144 square inches or greater.  See 38 C.F.R. § 4.118 (2008).  
In the September 2003 VA examination, the Veteran's scar over 
the spine measured 7 cm long and 0.5 cm wide.      

With respect to Diagnostic Code 7801, the Board notes that 
the scar of the back has been consistently described as well- 
healed.  Thus, the scar is not a deep scar associated with 
underlying soft tissue damage.  Moreover, there is no 
evidence that the Veteran's service-connected scar exceeds 12 
square inches.  As such, Diagnostic Code 7801 is not for 
application in the instant case.   

The Board further observes that because there is no 
indication that the Veteran's scar of the back causes limited 
function of the back, a rating in excess of 10 percent under 
Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).  In the September 2003 VA 
examination, the examiner stated that the Veteran had 
excellent flexion of the back.    

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for an evaluation in 
excess of 10 percent for the residuals of a shell fragment 
wound of the back, to include a scar.  The Board has 
considered the doctrine of reasonable doubt; however, because 
the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert 1 Vet. App. 
at 49, 55-57.  

Shell Fragment Wound of the Buttocks, to Include a Scar

The evidence of record shows that the Veteran's service-
connected scar of the buttocks measures approximately 5 cm in 
length and is 0.5 cm in width.  As with the scar in the back 
region, a review of all of the relevant service and post-
service medical evidence fails to show that the shell 
fragment injury involved any underlying muscle in the 
buttocks.  Accordingly, the criteria for rating muscle 
injuries found in 38 C.F.R. §§ 4.56 and 4.73 are not 
applicable with respect to this claim as well.  There is no 
evidence which indicates that the Veteran's scar of the 
buttocks causes limited function in the affected area.  Thus, 
a compensable rating under Diagnostic Code 7805 is not 
warranted.   See 38 C.F.R. § 4.118, Diagnostic Code 7805.  

In addition, a compensable rating is not warranted under 
Diagnostic Code 7801 because there is no indication that the 
Veteran's scar of the buttocks is deep or causes limited 
motion and affects an area exceeding six square inches.  
Therefore, a compensable rating under Diagnostic Code 7801 is 
not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2008).

The Board further notes that a compensable rating is not 
warranted under Diagnostic Code 7802 as there is no 
indication that the Veteran's scar of the buttocks is of an 
area or areas of 144 square inches or greater.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2008).  Moreover, the Veteran is 
not entitled to a compensable rating for his scar of the 
buttocks under Diagnostic Code 7803 or 7804.  Although the 
evidence of record shows that the scar is superficial, there 
is no indication that the scar is unstable or painful on 
examination.  In the September 2003 VA examination, the 
examiner specifically noted that there was no pain or 
tenderness of the scar on examination.  Furthermore, the 
examiner reported that the scar was stable.  Therefore, a 
compensable rating under either Diagnostic Code 7803 or 7804 
is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2008).      

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for an increased 
(compensable) rating for the residuals of a shell fragment 
wound of the buttocks.  The Board has considered the doctrine 
of reasonable doubt; however, because the preponderance of 
the evidence is against the Veteran's claim, the doctrine is 
not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert 1 Vet. App. at 49, 55-
57.  


IV.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's service-connected diabetes mellitus, residuals 
of a shell fragment wound of the back, to include a scar, 
and/or residuals of a shell fragment wound of the buttocks, 
to include a scar, which would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating. 
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).





ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a bilateral 
leg disability.   

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.   

Entitlement to a rating in excess of 10 percent for the 
residuals of a shell fragment wound of the back, to include a 
scar, is denied.       

Entitlement to an increased (compensable) rating for the 
residuals of a shell fragment wound of the buttocks, to 
include a scar, is denied.   


REMAND

In this case, the Veteran contends that during service, he 
injured his left arm.  He maintains that he subsequently 
developed numbness in his left arm and hand, and that his 
currently diagnosed neuropathy of the left upper extremity is 
related to his claimed in-service left arm injury.  In the 
alternative, he contends that his currently diagnosed 
neuropathy of the left upper extremity was caused or 
aggravated by his service-connected diabetes mellitus and/or 
service-connected residuals of a shell fragment wound of the 
back.  

Secondary service connection may be granted where disability 
is proximately due to or the result of already service- 
connected disability.  38 C.F.R. § 3.310. Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to implement the holding in Allen for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

The Veteran's service treatment records are negative for any 
complaints or findings of neuropathy of the left upper 
extremity.  The records are also negative for any evidence 
that the Veteran injured his left elbow during service.  In 
the Veteran's November 1970 separation examination, his upper 
extremities were clinically evaluated as "normal."  He was 
also clinically evaluated as "normal" for neurologic 
purposes.   

In June 2001, the Veteran underwent a VA examination.  At 
that time, the examiner noted that according to the Veteran, 
he had numbness in the ulnar distribution of the left hand 
that would come and go.  The physical examination of the 
Veteran's extremities showed that he had normal sensation 
except for the ulnar distribution on the left hand.     

A VA examination was conducted in September 2003.  At that 
time, the Veteran reported numbness in the left fifth finger 
and ulnar side of the hand.  The physical examination showed 
that the Veteran had decreased sensation in the left fifth 
finger and hypothenar eminence.  The examiner diagnosed the 
Veteran with mild ulnar neuropathy of the left hand.  The 
examiner specifically opined, however, that the left hand 
neuropathy was not related to the Veteran's service-connected 
diabetes mellitus because the neuropathy was an otherwise 
common clinical condition.   

In a private medical statement from R.E., a physician 
assistant-certified (PA-C), he stated that he had examined 
the Veteran in February 2004.  According to this clinician, 
the Veteran was found to have diabetic neuropathy in his left 
lower arm, ulnar nerve distribution which was secondary to 
the progression of a soft tissue injury that occurred in 
1976.       

In March 2004, the RO received private medical records, dated 
from August 1995 to March 2004.  The records reflect that in 
February 2004, the Veteran sought treatment for left arm 
numbness, with twitching in his fingers.  It was noted that 
according to the Veteran, he first experienced left arm 
numbness after he fell onto his left elbow in 1970.  The 
Veteran reported that he re-injured his left elbow in 1976.  
It was indicated that the Veteran had diabetic neuropathy, 
status post left elbow injury to ulnar nerve in 1976.      

In light of the above, the Board notes that while the 
examiner from the Veteran's September 2003 VA examination 
addressed the question of whether the Veteran's service-
connected diabetes mellitus caused his neuropathy of the left 
upper extremity, the examiner failed to specifically address 
the other pertinent question of whether the Veteran's 
diabetes mellitus aggravated his left upper extremity 
neuropathy.  [Emphasis added.]  Given the Veteran's 
assertion, a new examination should address the question of 
whether his service-connected residuals of a shell fragment 
wound of the back caused or aggravated his neuropathy of the 
left upper extremity.  In addition, in regard to the 
statement from the certified physician-assistant, the Board 
observes that his statement appears to be contradictory 
because on the one hand, he diagnosed the Veteran with 
diabetic neuropathy, but on the other hand, he opined that 
the Veteran's neuropathy was related to a post-service injury 
in 1976.  Thus, in light of the above, the Board finds that a 
new VA examination, as specified in greater detail below, 
should be performed.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA medical examination to ascertain the 
etiology of his neuropathy of the left 
upper extremity, to include whether there 
is a relationship between his neuropathy 
of the left upper extremity and his 
service- connected diabetes mellitus 
and/or residuals of a shell fragment wound 
of the back. The claims file and a copy of 
this remand must be made available and 
reviewed by the examiner.  The examiner 
should specifically review the September 
2003 VA examination report.   All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

After a review of the examination findings 
and the relevant evidence of record, the 
examiner is requested to answer the 
following questions:  

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran has any 
current residuals of a claimed in-
service left arm injury, to include any 
diagnosed neuropathy of the left upper 
extremity?  

In the alternative, is it is at least 
as likely as not (50 percent or greater 
probability) that any currently 
diagnosed neuropathy of the left upper 
extremity was caused or aggravated by 
either the Veteran's service-connected 
diabetes mellitus or service-connected 
residuals of a shell fragment wound of 
the back.   

If the Veteran's neuropathy of the left 
upper extremity was aggravated by his 
service-connected diabetes mellitus or 
residuals of a shell fragment wound of 
the back, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to the 
approximate baseline level of severity 
of the nonservice-connected neuropathy 
of the left upper extremity (e.g., 
slight, moderate) before the onset of 
aggravation.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

2.  The RO must then review and re- 
adjudicate the issue that remains on 
appeal.  If the benefit sought is denied, 
the RO must provide the Veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.














The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


